Citation Nr: 0610146	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-07 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for damaged right ear 
drum.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for fracture, right 
foot.

5.  Entitlement to service connection for a genitourinary 
condition, claimed as epididymitis, a urinary tract disorder, 
and/or reproductive impairment.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for hearing 
loss, right foot fracture, and a genitourinary condition, 
claimed as epididymitis, a urinary tract disorder, and/or 
reproductive impairment, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Back pain is considered to be a symptom of a disability; 
there is no objective medical evidence of a current 
disability, manifested by low back pain, that could be 
related to service.

2.  The medical evidence does not include a current diagnosis 
with respect to residuals of a damaged right ear drum.  


CONCLUSIONS OF LAW

1.  Service connection for low back pain is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Residuals of a right ear drum injury was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve the claims of entitlement 
to service connection for low back pain and residuals of a 
right ear injury.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Low Back Pain:  The veteran's service medical records are 
silent with respect to complaints of or treatment for a low 
back disorder.  Similarly, the veteran's post service private 
and VA treatment records are silent with respect to a current 
low back disability.  In this regard it is noted that the 
veteran's VA outpatient treatment records include references 
to back pain; however, there is no report of back examination 
or diagnosis of a back disorder.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a low back disorder because there is no medical evidence 
that such a disorder currently exists.  Post-service medical 
records, as a whole, provide against a finding that the 
veteran currently has a back disorder. 

While the Board acknowledges that the veteran has complained 
of low back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed a low back disability.

Right Ear Drum:  The veteran's service medical records are 
silent with respect to complaints of or treatment for a right 
ear injury.  Post-service medical records are similarly 
silent with respect to such a history of right ear injury.  
Moreover, an October 2003 report of VA audiology examination 
reflects that the veteran had normal ears and tympanic 
membranes and his canals were clear, providing medical 
evidence against this claim.  

Accordingly, inasmuch as there is no evidence demonstrating 
an inservice ear injury or post service ear complaints, 
service connection for residuals of a damaged right ear drum 
must be denied.  

In summary, service connection cannot be granted because 
there is no current identifiable disability of the low back 
disorder or residual of a damaged right ear drum.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for a low 
back disorder and residuals of a damaged right ear drum.

The Board has considered the veteran's statements in support 
of his argument that he has a low back disorder and residuals 
of a damaged right ear drum that should be service connected.  
His statements, however, are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, the veteran's claims must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's low back and right ear 
claims, such rule is not for application with respect to 
these issues.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of  
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a July 2001 
letter, which preceded the July 2002 rating decision.  
Moroever, by a December 2004 letter, VA clearly advised the 
veteran of the four elements required by Pelegrini II.  VA 
has also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  Accordingly, 
the VCAA notice was adequate and timely.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand these issues to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran's medical records are in the file.  The appellant 
has not indicated that there are any outstanding records 
pertaining to his claim.  

The Board notes that an etiological opinion has not been 
obtained with respect to the claims for service connection 
for a low back disorder and the residuals of a damaged right 
ear drum.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is no competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his low back and right ear claims. 



ORDER

Service connection for low back pain is denied.

Service connection for residuals of a damaged right ear drum 
is denied.


REMAND

The veteran also claims entitlement to service connection for 
hearing loss, right foot fracture, and a genitourinary 
condition, claimed as epididymitis, a urinary tract disorder, 
and/or reproductive impairment.  

The veteran claims entitlement to service connection for 
hearing loss as a result of acoustic trauma in service.  
Review of the veteran's audiometric examinations conducted 
upon pre induction in 1969 and upon separation in January 
1972 demonstrate a change in the veteran's hearing acuity.  
Additionally, VA outpatient treatment records include an 
October 2003 report of VA audiology consultation which notes 
that the veteran's had normal hearing in each ear up to 3000 
Hertz and his hearing loss progressed sharply to a severe 
reduction bilaterally at the very high frequencies.  

With respect to the right foot claim, it is noted that the 
veteran was treated for a right foot injury in service and 
his chiropractor has submitted a statement which includes the 
opinion that the veteran's continued right foot impairment is 
the result of his inservice foot injury.  VA outpatient 
treatment records as well as statements from the veteran's 
chiropractor reflect that he wears orthotics.  

Finally, with respect to the veteran's genitourinary claims, 
it is noted that he was treated for epididymitis in service 
and a June 1986 statement from his private physician notes 
that the veteran had a history of intermittent treatment for 
a combination of prostatitis and epididymitis.  VA outpatient 
treatment records reflect the veteran's complaints of 
occasional weak urinary stream, infertility, and decreased 
libido.  These records include a June 2002 finding of 
decreased testosterone level.  

Inasmuch as the evidence includes evidence of a current 
hearing disability, right foot disorder, and genitourinary 
impairment, and a suggestion that these disorders may be 
related to service without providing a clear basis to grant 
these claims in light of the fact that the veteran was last 
in military service more than 30 years ago, the Board finds 
that further development of medical evidence is indicated.

It is noted that, although VA has requested copies of 
treatment records from the veteran's chiropractor, this 
healthcare provider has responded with providing VA with a 
narrative of the veteran's treatment.  This is not an 
adequate response to the VA request for records.  
Accordingly, another effort to obtain copies of the treatment 
records from this healthcare provider should be accomplished.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO via the AMC for the following:

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment for the 
claimed disorders identified by the 
veteran.  The veteran should attempt to 
obtain these records himself, if 
possible, in order to expedite the 
appeal.  Specifically, copies of the 
veteran's treatment records from his 
chiropractor should be obtained.  

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss as a 
result of service.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hearing loss disability is related, even 
in part, to noise exposure during the 
veteran's period of service from June 
1969 to January 1972.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed foot disability.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion as to the etiology of all 
currently diagnosed foot disabilities, 
including the relationship, if any, 
between all such disorders and the 
veteran's period of service from June 
1969 to January 1972.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of any currently diagnosed 
genitourinary condition, to include 
epididymitis, a urinary tract disorder, 
and/or reproductive impairment.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion with supporting analysis as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current genitourinary impairment may 
be related to the veteran's history of 
treatment for epididymitis in service.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


